SMITH, J.
Appeal from an order of the county court of ■Spink county, excusing default before judgment, and granting leave to answer and defend in an action pending in said court. For the reasons stated in Paper Supply Co. v. MacDonald, 182 N. W. 526, the order sought to be reviewed is not appealable. In that case there was a m/otion to dismiss the appeal, while in the present case no such motion was made. The court, however, is required to take notice of jurisdictional questions, whether presented by the parties or not. Winner Milling Co. v. C. & N. W. Ry. Co., 181 N. W. 195; Odell v. Coquolette et al., 103 Iowa, 435, 72 N. W. 670.
As this court is without jurisdiction, the appeal will be dismissed.
McCOY, J., not sitting.